Citation Nr: 1740591	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-32 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel



INTRODUCTION

The Veteran had active service from January 1986 to September 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the Veteran's claim of service connection for sleep apnea.  The Veteran's claim was subsequently transferred to the RO in Roanoke, Virginia.

In May 2015 the Board remanded this matter for further evidentiary development.


FINDING OF FACT

The preponderance of the competent evidence of record is against a finding that the Veteran has sleep apnea that had an onset in service, or is otherwise related to service.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran, in accordance with VA's Pre-Discharge Program or Joint VA/Department of Defense Disability Evaluation System (DES), in July 2009.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA examination in July 2011.  In May 2015, the Board found the July 2011 VA examination to be inadequate and remanded the claim for a new VA examination and medical opinion.  The new VA examination was conducted in August 2015 with clarification obtained from the examiner in September 2015, to ensure that he had reviewed the claims file prior to rendering the requested opinions.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board finds that appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II. Factual Background

The Veteran contends he has sleep apnea that had its onset during his active military service.  Specifically, he states he started experiencing symptoms such as snoring and fatigue during service.  

Service treatment records (STRs) show that in November 2008 the Veteran participated in a sleep study after complaining of symptoms such as fatigue and snoring, but the results of the sleep study were that he did not meet the criteria for sleep apnea.  

A private medical report of a polysomnogram conducted in January 2011 shows the Veteran was given a diagnosis of obtrusive sleep apnea (OSA) and prescribed a Continuous Positive Airway Pressure (CPAP) machine to assist in his sleeping. 

On a VA examination in July 2011, the examiner noted the analysis and results of both the 2008 and 2011 sleep studies, and noted that the Veteran was now using a CPAP with improved symptoms.  It was also noted that between the Veteran exiting active service in September 2009, and the diagnosis of his sleep apnea in February 2011, he had gained over 23 pounds, and that post-service treatment records revealed he might also have sarcoidosis.  For pulmonary history, it was noted that the Veteran had a positive history of sleep apnea, and that possible related symptoms included daytime hypersomnolence, snoring, and sleep disruption.  The diagnosis was OSA.  Regarding the question of whether the Veteran's current OSA was a continuation of his sleep problems in service, the examiner stated she could not resolve that issue without resorting to mere speculation.  The examiner explained that although it was logical to assume that the Veteran's daytime somnolence, chronic fatigue, and reported apneic periods from 2008 were related to the newly diagnosed sleep apnea, there were significant confounding factors in terms of his weight gain of 23 pounds and his possible sarcoidosis.  

On a VA examination in August 2015, the examiner found that the Veteran did not have sleep apnea.  The examination contacted the Veteran who reported he had lost 40 pounds since 2011 and was willing to do another sleep study.  Thereafter, in August 2015, he underwent a sleep study.  He reported nothing had changed in his medical condition and that if he used a CPAP machine at night he slept much better, and that without a CPAP machine he could not sleep and would wake up 3 to 4 times at night.  It was noted that the August 2015 sleep study showed that the Veteran did not meet the AASM criteria for OSA, noting that the predominance of his events during supine sleep suggested that positional therapy avoiding supine sleep might be of benefit.  The examiner noted that no continuous medication or breathing assistance device was required to control a sleep disorder condition, and that the use of a CPAP machine was not required.  It was also noted that the Veteran did have a finding, sign, or symptom attributable to sleep apnea and listed this as persistent daytime hypersomnolence.  The examiner opined that the condition claimed, OSA, was less likely than not incurred in, caused by, related to, aggravated, or worsened beyond normal progression, by service.  The examiner noted that the Veteran had symptoms suggestive of OSA while in service, however, his polysomnogram was negative and the diagnosis was primarily snoring.  The examiner also noted that the January 2011 sleep study found that the Veteran had OSA after gaining weight and was treated with a CPAP since then, but he had lost the weight again and a recent polysomnogram revealed no sleep apnea.  The examiner concluded that the Veteran's weight gain significantly affected his breathing.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011).  

The Veteran essentially contends that he has sleep apnea which had its onset in service and has continued since service.  

STRs show he participated in a sleep study after having complaints of fatigue and snoring, but he did not meet the criteria of sleep apnea.  

With regard to a current disability, on the most recent VA examination in 2015, the conclusion was that the Veteran did not meet the criteria for sleep apnea.  Post-service treatment records, however, show that in January 2011, he was diagnosed with OSA.  Thus, because he was diagnosed with sleep apnea at some point during the claims process, he has a current disability.  McClain v. Nicholson, supra. 

What is missing is a finding of a nexus between OSA and service.  In that regard, on the VA examination 2015, the examiner opined that the condition claimed, OSA, was less likely than not related to active service.  The Board notes that in rendering this opinion, the VA examiner reviewed the record, interviewed the Veteran, and included several points in the rationale, which included acknowledging the Veteran's in-service report of fatigue and snoring, and which the Board finds sufficient to support the opinion provided.  The Board therefore finds that this VA opinion is persuasive and probative on the issue of whether the Veteran's sleep apnea may be related to his service.  There is no competent medical evidence to the contrary.  Thus, based on the VA examiner's opinion, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has sleep apnea that had an onset in or is related to active duty service.

Also of record are statements by the Veteran that attribute his sleep apnea to service.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In the instant case, however, the question of whether his OSA is related to service is not something that can be determined by mere observation.  Here, the Veteran is competent to report he had ongoing sleep problems and symptoms in service and to the present.  However, the Board does not believe that sleep apnea, as contrasted with symptoms while sleeping, is subject to lay diagnosis.  The Board finds no basis for concluding that a lay person would be capable of discerning what disorder his sleep difficulties represented and what the probable etiology of his sleep difficulties were, in the absence of specialized training.  In that regard, the Veteran has not established any specialized training for such qualifications. 

Based upon the foregoing and the lack of competent medical evidence linking OSA to service, the Board concludes that Veteran is not entitled to service connection for sleep apnea.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for sleep apnea must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for sleep apnea is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


